              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 1 of 7




 1                                                 THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   HP TUNERS, LLC, a Nevada limited liability) No. 3:17-cv-05760 BHS
10   company,                                  )
                                               )
11                Plaintiff,                   ) STIPULATED MOTION AND
                                               ) [PROPOSED] ADDENDUM TO
12         vs.                                 ) PROTECTIVE ORDER
                                               )
13   KEVIN SYKES-BONNETT and SYKED) NOTE ON MOTION CALENDAR:
     ECU TUNING INCORPORATED, a) NOVEMBER 7, 2018
14   Washington corporation,                   )
15                                             )
                    Defendants.                )
16                                             )
17

18                           I.        STIPULATED MOTION

19            Plaintiff HP TUNERS, LLC (“HPT” or “Plaintiff”) and Defendants Kevin Sykes-
20   Bonnett, Syked ECU Tuning Incorporated, and John Martinson (hereinafter collectively referred
21
     to as “Syked” or “Defendants”), by and through their attorneys of record, hereby stipulate to and
22
     move the Court for entry of an Addendum to the Protective Order entered in the above-captioned
23
     action on May 21, 2018 (Dkt. 39). In support thereof, Plaintiff and Defendants have stipulated
24

25   that good cause exists for entry of an Addendum to the Protective Order to govern certain Highly

26   Confidential materials in accordance with Federal Rule of Civil Procedure 26(c) to protect

27   against improper disclosure of such Highly Confidential information.
                                                                                 LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                                     1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 1                                              P.O. BOX 91302
                                                                        SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                                 206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 2 of 7




 1            IT IS HEREBY STIPULATED AND AGREED, SUBJECT TO THE APPROVAL
 2   AND ORDER OF THE COURT. A proposed Addendum to Protective Order is contained
 3
     below.
 4
              Stipulated To and Presented By:
 5
      Dated: November 7, 2018                   Dated: November 7, 2018
 6

 7    LANE POWELL PC                            HEURLIN, POTTER, JAHN, LEATHAM,
                                                HOLTMANN & STOKER, P.S.
 8
      By s/Gregory F. Wesner                    By s/Stephen G. Leatham (e-sign auth. given)
 9       Gregory F. Wesner, WSBA No. 30241         Stephen G. Leatham, WSBA No. 15572
         1420 Fifth Avenue, Suite 4200             211 E. McLoughlin Boulevard, Suite 100
10       P.O. Box 91302                            Vancouver, WA 98663
         Seattle, WA 98111-9402
11       Telephone: 206-223-7000                   Telephone: (360) 750-7547
         Facsimile: 206-223-7107                   Fax: (360) 750-7548
12       Email: wesnerg@lanepowell.com             Email: sgl@hpl-law.com

13    Attorneys for Defendants Kevin Sykes-        Andrew P. Bleiman
      Bonnett, John Martinson, and Syked ECU       (admitted pro hac vice)
14    Tuning Incorporated                          Marks & Klein
15                                                 1363 Shermer Road, Suite 318
                                                   Northbrook, Illinois 60062
16                                                 Telephone: (312) 206-5162
                                                   Email: andrew@marksklein.com
17
                                                Attorneys for Plaintiff HP Tuners, LLC
18
19

20

21

22

23

24

25

26

27
                                                                          LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                              1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 2                                       P.O. BOX 91302
                                                                 SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                          206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 3 of 7




 1                    II.    [PROPOSED] ADDENDUM TO PROTECTIVE ORDER
 2                  1. PURPOSES AND LIMITATIONS
 3
              Discovery in this action is likely to involve production or disclosure of Highly
 4
     Confidential material including source code files from both parties. To protect against improper
 5
     or inadvertent disclosure of highly confidential information produced or disclosed in this
 6

 7   litigation, the parties acknowledge that additional protections beyond those prescribed in the

 8   governing Protective Order (Dkt. 39) are necessary. Accordingly, the provisions of the current

 9   Protective Order (Dkt. 39) are hereby supplemented with the additional protections set forth in
10   this Addendum to the Protective Order. Any conflict between the Protective Order and this
11
     Addendum to the Protective Order shall be resolved in favor of the terms of this Addendum to
12
     the Protective Order.
13
              To allow for progression of this case while the motion for entry of this Addendum is
14

15   pending, the parties agree to be bound by this Order starting on the date that this Order is jointly

16   submitted to this Court, and agree to this Order’s retroactive application from that date forward.

17                  2. ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
                       PROTECTIVE ORDER
18
19            Under Paragraphs 4.3(b) and (f) of the Protective Order (Dkt. 39), experts and consultants

20   (including computer forensic examiners and custodians) to whom disclosure is reasonably

21   necessary for this litigation, and any other person designated by written agreement of the parties
22   and the disclosing party, or by order of the Court, where such disclosure is reasonably necessary
23
     for this litigation must sign an “Acknowledgement and Agreement to Be Bound.” See Dkt. 39,
24
     Exhibit A.
25
              (a) As an addendum to the governing Protective Order, each person appropriately
26

27   designated in accordance with Paragraphs 4.3(b) and (f) of the Protective Order to receive
                                                                                   LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                                       1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 3                                                P.O. BOX 91302
                                                                          SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                                   206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 4 of 7




 1   material designated “Highly Confidential,” shall execute an “Acknowledgment and Agreement
 2   to Be Bound” (Exhibit A). Counsel of record for any party intending to disclose Highly
 3
     Confidential material shall provide a copy of the executed “Acknowledgment and Agreement to
 4
     Be Bound” to the counsel of record for all parties at least five (5) days before it intends to disclose
 5
     such information to any such person.              In addition to an executed “Acknowledgment and
 6

 7   Agreement to Be Bound,” counsel of record for any party intending to disclose Highly

 8   Confidential material in accordance with Paragraphs 4.3(b) and (f) shall also provide a reasonable

 9   description of the person to whom disclosure will be made. With regard to persons designated
10   in accordance with paragraph 4.3(b), the person’s most recent curriculum vitae is sufficient to
11
     provide a reasonable description.
12
              (b) During the five-day period after delivery to the producing party of an executed
13
     “Acknowledgment and Agreement to Be Bound” and a reasonable description of the person to
14

15   whom disclosure will be made, the Producing 1 party may object to the disclosure of any Highly

16   Confidential material to the identified individual, and the Receiving 2 party shall comply with any

17   such objection. Any objection must be made for good cause and in writing, stating with
18
     particularity the reasons for the objection. Failure to object within five (5) days constitutes
19
     approval. The Receiving party may not provide Highly Confidential material to any persons
20
     disclosed in accordance with this Paragraph until the Producing party’s objections are resolved
21
     either by agreement of the parties or by order of the Court.
22

23            (c) The parties will meet and confer in good faith to resolve any objections to disclosure

24   raised by the Producing party under Paragraph 2(b). If, after meeting and conferring, the
25

26   1
       “Producing party” means the party that is producing the Highly Confidential material requested by the Receiving
     party.
27   2
       “Receiving party” means the party that requests or receives the disclosure of Highly Confidential material.
                                                                                             LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                                                 1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 4                                                          P.O. BOX 91302
                                                                                    SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                                             206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 5 of 7




 1   Producing party and the Receiving party cannot resolve the dispute, the Receiving party shall
 2   have five (5) days to either set up a conference with the presiding judge to resolve the dispute or
 3
     to file a motion with the Court. The Receiving party shall have the burden of establishing that
 4
     any proposed disclosure is appropriate. If the Receiving party fails to either set up a telephone
 5
     conference with the presiding judge or to file a motion with the Court within five (5) days of such
 6

 7   objection, the objection is deemed proper and the Receiving party may not disclose any Highly

 8   Confidential material to the identified individual. Notwithstanding the foregoing, the Receiving

 9   party may not disclose any Highly Confidential material to any individual pursuant to Paragraphs
10   4.3(b) and (f) until and unless the parties formally agree in writing to the contrary, the Producing
11
     party fails to object during the initial five-day period as described above, the Receiving party
12
     fails to bring a dispute to the Court’s attention as described above, or a contrary determination is
13
     made by the Court.
14

15                  3. SOURCE CODE FILES DESIGNATED HIGHLY CONFIDENTIAL

16            (a) Any source code produced in discovery shall be made available for inspection, in a

17   format allowing it to be reasonably reviewed and searched, during normal business hours or at
18   other mutually agreeable times, at an office of the Producing party’s counsel or another mutually
19
     agreed upon location. The parties may also mutually agree on a way for the Receiving party to
20
     view any source code remotely if proper protections are put in place to secure the viewing
21
     session, if such tools are generally commercially available. The Receiving party shall not copy,
22

23   remove, or otherwise transfer any portion of the source code onto any recordable media or

24   recordable device. The Producing party may visually monitor the activities of the Receiving

25   party’s representatives during any source code review, but only to ensure that there is no
26   unauthorized recording, copying, or transmission of the source code.
27
                                                                                    LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                                        1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 5                                                 P.O. BOX 91302
                                                                           SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                                    206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
              Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 6 of 7




 1            (b) The Receiving party may request, in writing, paper copies of limited portions of source
 2   code that are reasonably necessary for the preparation of court filings, pleadings, expert reports,
 3
     or other papers, or for deposition or trial, but shall not request paper copies of such limited
 4
     portions of source code for purposes of reviewing the source code other than electronically as set
 5
     forth above in the first instance. The Producing party shall provide such source code in paper
 6

 7   form including Bates numbers and it shall be designated as “Highly Confidential.”                    The

 8   Producing party may challenge the amount of source code requested within five (5) business days

 9   from receipt of the written request. If after meeting and conferring, the Producing party and
10   Receiving party cannot resolve the objection, the Receiving party may seek Court resolution of
11
     whether the requested source code in question is reasonably necessary to any case preparation
12
     activity. Contested source code print outs need not be produced to the Receiving Party until the
13
     matter is resolved by the Court.
14

15            IT IS HEREBY SO ORDERED.
16

17            DATED this _____ day of ________________, 2018.
18
19

20                                                  HONORABLE BENJAMIN H. SETTLE
                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
                                                                                    LANE POWELL PC
     STIPULATED MOTION AND [PROPOSED]                                        1420 FIFTH AVENUE, SUITE 4200
     ADDENDUM TO PROTECTIVE ORDER - 6                                                 P.O. BOX 91302
                                                                           SEATTLE, WASHINGTON 98111-9402
     No. 3:17-cv-05760 BHS                                                    206.223.7000 FAX: 206.223.7107
     131191.0001/7473480.1
                Case 3:17-cv-05760-BHS Document 117 Filed 11/07/18 Page 7 of 7



                                      CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on November 7, 2018 I electronically filed the above with the Clerk

 3   of the Court using the CM/ECF system. In accordance with their ECF registration agreement and

 4   the Court’s ruling, the Clerk of the Court will send email notification of such filing to the following

 5   persons:

 6
      Attorneys for Plaintiff HP TUNERS, LLC                    by CM/ECF
 7                                                              by Electronic Mail
 8    Stephen G. Leatham, WSBA No. 15572                        by Facsimile Transmission
      Heurlin, Potter, Jahn, Leatham, Holtmann &                by First Class Mail
 9    Stoker, P.S.                                              by Hand Delivery
      211 E. McLoughlin Boulevard, Suite 100                    by Overnight Delivery
10    Vancouver, WA 98663
      Phone: (360) 750-7547
11    Facsimile: (360) 750-7548
12    Email: sgl@hpl-law.com

13    Attorneys for Plaintiff HP TUNERS, LLC                    by CM/ECF
                                                                by Electronic Mail
14    Andrew P. Bleiman (pro hac vice admitted)                 by Facsimile Transmission
      Marks & Klein                                             by First Class Mail
15    1363 Shermer Road, Suite 318                              by Hand Delivery
16    Northbrook, IL 60062                                      by Overnight Delivery
      Phone: (312) 206-5162
17    Email: andrew@marksklein.com

18

19            Executed on November 7, 2018, at Seattle, Washington.

20

21                                                           s/Kathi Milner

22                                                           Kathi Milner, Legal Assistant

23

24

25

26



     131191.0001/7473480.1
